Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-50140 ACL Semiconductors Inc. (Name of registrant as specified in its charter) Delaware 16-1642709 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) B24-B27,1/F., Block B Proficient Industrial Centre, 6 Wang Kwun Road Kowloon, Hong Kong (Address of principal executive offices) 011-852- 2799-1996 (Registrant's telephone number) (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [x] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of the common stock, $.001 par value, as of May 13, 2008: Page No. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2008 (unaudited) and December 31, 2007 1-2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2008 and March 31, 2007 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and March 31, 2007 (unaudited) 4-5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-12 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13-18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4T. CONTROLS AND PROCEDURES 19 PART II OTHER INFORMATION 19 Item 6 Exhibits and Reports on Form 8-K SIGNATURES 20 EXHIBITS 21-24 - 1 - ITEM 1. FINANCIAL STATEMENTS. ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS As of As of March 31, December 31, 2008 2007 (Unaudited) Current assets: Cash and cash equivalents $ 1,249,301 $ 1,597,674 Restricted cash 3,703,057 4,203,057 Accounts receivable, net of allowance for doubtful accounts of $0 for 2008 and 2007 14,002,641 7,594,784 Accounts receivable, related parties 8,017,280 7,955,764 Inventories, net 3,619,692 3,483,994 Restricted marketable securities 1,269,231 769,231 Marketable securities 200,896 404,780 Income tax refundable 49,375 49,375 Other current assets 45,929 83,061 Total current assets 32,157,402 26,141,720 Property, equipment and improvements, net of accumulated depreciation and amortization 6,965,947 6,933,998 Other deposits 385,284 387,245 $ 39,508,633 $ 33,462,963 The accompanying notes are an integral part of these condensed consolidated financial statements 1 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS' EQUITY As of As of March 31, December 31, 2008 2007 (Unaudited) Current liabilities: Accounts payable $ 19,538,162 $ 12,592,685 Accrued expenses 207,194 186,738 Lines of credit and notes payable 15,312,231 15,610,488 Current portion of long-term debt 194,227 180,228 Due to stockholders for converted pledged collateral 112,385 112,385 Other current liabilities 199,635 268,573 Total current liabilities 35,563,834 28,951,097 Long-term debts, less current portion 2,527,350 2,589,213 Deferred tax 15,471 15,471 38,106,655 31,555,781 Commitments and contingencies - - Stockholders' equity: Common stock - $0.001 par value, 50,000,000 shares authorized, 28,329,936 issued and outstanding 28,330 28,330 Additional paid in capital 3,593,027 3,593,027 Amount due from stockholder/director 20,578 (75,998 ) Accumulated deficit (2,239,957 ) (1,638,177 ) Total stockholders' equity 1,401,978 1,907,182 $ 39,508,633 $ 33,462,963 The accompanying notes are an integral part of these condensed consolidated financial statements 2 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, March 31, Net sales: Related parties $ 1,764,493 $ 3,268,623 Other 51,144,014 28,781,984 Less discounts to customers - (15,240 ) 52,908,507 32,035,367 Cost of sales 52,388,336 31,148,138 Gross profit 520,171 887,229 Operating expenses: Selling 17,777 17,467 General and administrative 774,797 600,441 (Loss) income from operations (272,403 ) 269,321 Other income (expenses): Rental income 22,308 - Interest expense (223,827 ) (231,566 ) Unrealized loss on marketable securities (203,883 ) - Miscellaneous 76,025 45,093 (Loss) income before income taxes (601,780 ) 82,848 Income taxes - 16,998 Net (loss) income $ (601,780 ) $ 65,850 (Loss) earnings per share - basic and diluted $ (0.02 ) $ 0.00 Weighted average number of shares - basic and diluted 28,329,936 27,829,936 The accompanying notes are an integral part of these condensed consolidated financial statements 3 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) Three months ended March 31, March 31, 2008 2007 Cash flows provided by (used for) operating activities: Net (loss) income $ (601,780 ) $ 65,850 Adjustments to reconcile net income to net cash provided by (used for) operating activities: Depreciation and amortization 76,180 40,208 Change in inventory reserve - 38,461 Changes in assets and liabilities: (Increase) decrease in assets Accounts receivable - other (6,407,857 ) 487,717 Accounts receivable - related parties (61,516 ) (700,636 ) Inventories (135,698 ) (320,677 ) Other current assets 37,132 (193,116 ) Deposits 1,961 (5,215 ) Increase (decrease) in liabilities Accounts payable 6,945,477 1,946,329 Accrued expenses 20,456 (33,782 ) Income tax payable - (12,643 ) Other current liabilities (68,937 ) (157,410 ) Total adjustments 407,198 1,089,236 Net cash provided by (used for) operating activities (194,582 ) 1,155,086 Cash flows used for investing activities: Advance from (to) stockholders 96,576 (275,881 ) Decrease (Increase) of restricted cash 500,000 (1,376,923 ) Investment in Securities (Restricted) (500,000 ) (769,231 ) Investment in Securities 203,883 - Purchases of property, equipment and improvements (108,129 ) (86,724 ) Net cash provided by (used for) investing activities 192,330 (2,508,759 ) The accompanying notes are an integral part of these condensed consolidated financial statements 4 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) Three Months Ended March 31, March 31, 2008 2007 Cash flows provided by financing activities: Proceeds on lines of credit and notes payable (298,257 ) 1,214,227 Principal (payments) loan on long-term debt (47,864 ) 15,673 Net cash provided by financing activities (346,121 ) 1,229,900 Net decrease in cash and cash equivalents (348,373 ) (123,773 ) Cash and cash equivalents, beginning of the period 1,597,674 1,447,486 Cash and cash equivalents, end of the period $ 1,249,301 $ 1,323,713 Supplemental disclosure of cash flow information: Interest paid $ 223,827 $ 231,566 Income tax paid $ - $ 29,640 The accompanying notes are an integral part of these condensed consolidated financial statements 5 ACL SEMICONDUCTORS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation and Nature of Business Operations Basis of Presentation The condensed consolidated financial statements include the financial statements of ACL Semiconductors Inc. and its subsidiaries, Atlantic Components Ltd. and Alpha Perform Technology Limited (collectively, ACL or the Company). The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. These condensed consolidated financial statements and related notes should be read in conjunction with the Companys audited financial statements for the fiscal years ended December 31, 2007, 2006 and 2005 included in the Companys Annual Report on the Form 10-K for the period ended December 31, 2007 filed with the Securities Exchange Commission on April 16, 2008. In the opinion of management, these condensed consolidated financial statements reflect all adjustments which are of a normal recurring nature and which are necessary to present fairly the consolidated financial position of ACL as of March 31, 2008 and December 31, 2007, and the results of operations for the three-month periods ended March 31, 2008 and 2007 and the cash flows for the three-month periods ended March 31, 2008 and 2007. The results of operations for the three months ended March 31, 2008 are not necessarily indicative of the results which may be expected for the entire fiscal year. All significant intercompany accounts and transactions have been eliminated in preparation of the condensed consolidated financial statements. Nature of Business Operations ACL Semiconductors Inc. (Company or ACL) was incorporated under the State of Delaware on September 17, 2002. Through a reverse-acquisition of Atlantic Components Ltd., a Hong Kong based company, effective September 30, 2003, the Companys principal activities are distribution of electronic components under the "Samsung" brandname which comprise DRAM and graphic RAM and FLASH for the Hong Kong and Southern China markets. Atlantic Components Ltd., its wholly owned subsidiary, was incorporated in Hong Kong on May 30, 1991 with limited liability. On October 2, 2003, the Company set up a wholly-owned subsidiary, Alpha Perform Technology Limited (Alpha), a British Virgin Islands company, to provide services on behalf of the Company in jurisdictions outside of Hong Kong. Effective January 1, 2004, the Company has ceased the operations of Alpha and all the related activities are consolidated with those of Atlantic. Revenue Recognition Product sales are recognized when products are shipped to customers, title passes and collection is reasonably assured. Provisions for discounts to customers, estimated returns and allowances and other price adjustments are provided for in the same periods the related revenue is recorded which are deducted from the gross sales. Currency Reporting Amounts reported in the accompanying condensed consolidated financial statements and disclosures are stated in U.S. Dollars, unless stated otherwise. The functional currency of the Companys subsidiaries, which accounted for most of the Companys operations, is reported in Hong Kong dollars (HKD). Foreign currency transactions (outside Hong Kong) during the period are translated into HKD according to the prevailing exchange rate at the relevant transaction dates. Assets and liabilities denominated in foreign currencies at the balance sheet dates are translated into HKD at period-end exchange rates. For the purpose of preparing these consolidated financial statements, the financial statements of ACL reported in HKD have been translated into U.S. Dollars at US$1.00HKD7.8, a fixed exchange rate maintained between the United States and China. 6 2. Earnings Per Common Share In accordance with SFAS No. 128, Earnings Per Share, the basic earnings (loss) per common share is computed by dividing net earnings (loss) available to common stockholders by the weighted average number of common shares outstanding. Diluted earnings (loss) per common share is computed similarly to basic earnings (loss) per common share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. 3. Related Party Transactions Transactions with Mr. Yang As of March 31, 2008 and December 31, 2007, the Company had an outstanding receivable from Mr. Yang, the Companys Chief Executive Officer, majority shareholder and a director, totaling $0 and $75,998, respectively. For the three months ended March 31, 2008 and 2007, the Company recorded and paid $180,026 and $119,231, respectively, to Mr. Yang as compensation. During the three months ended March 31, 2008 and 2007, the Company paid rent of $0 and $9,615, respectively, for Mr. Yangs personal residency as additional compensation. Transactions with Classic Electronics Ltd. As of March 31, 2008 and December 31, 2007, the Company had outstanding accounts receivable from Classic Electronics Ltd. (Classic) totaling $6,709,495 and $6,709,495, respectively. The Company has not experienced any bad debt from this customer in the past. Pursuant to a written personal guarantee agreement, Mr. Yang personally guarantees all the outstanding accounts receivable from Classic up to $10 million of accounts receivable. Mr. Wong, a director of the Company, is a 99.9% shareholder of Classic. The remaining 0.1% of Classic is owned by a non-related party. Transactions with Solution Semiconductor (China) Ltd During the three months ended March 31, 2008 and 2007, the Company received management fees of $3,846, respectively, from Solution Semiconductor (China) Ltd. (Solution). There were no outstanding accounts receivable due from Solution as of March 31, 2008 and December 31, 2007. The management fee was charged as the back office support to Solution. On April 01, 2007, the Company entered into a lease agreement with Solution pursuant to which the Company leases one facility. The lease agreement for this facility expires on March 31, 2009. Monthly lease payment for this lease is $1,090. The Company incurred and paid an aggregate rent expense of $3,270 and $2,577 to Solution during the three months ended March 31, 2008 and 2007. Mr. Wong, a director of the Company, is a 99% shareholder of Solution. The remaining 1% of Solution is owned by a non-related party. Transactions with Systematic Information Ltd. During the three months ended March 31, 2008 and 2007, the Company received service fees of $3,846, respectively, from Systematic Information Ltd. (Systematic Information). There were no outstanding accounts 7 receivable due from Systematic Information as of March 31, 2008 and December 31, 2007. The service fee was charged as the back office support to Systematic Information. On April 1, 2005, the Company entered into a lease agreement with Systematic Information pursuant to which the Company leases one residential property for Mr. Yang's personal use for a monthly lease payment of $3,205.
